DETAILED ACTION
Claims 1, 4-6, 8-10, 12-15 and 17 are pending.
Claims 1 and 10 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarity of the record
The following marked up Figure 1 from Kohno et al. (US 6,125,071 A) referred to in the Non-Final Rejection of 29 October 2020 (see footnotes 1 and 2, pp. 6 and 8) was inadvertently omitted from the office action.  It is reproduced here for clarity of the record:

    PNG
    media_image1.png
    694
    592
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see Remarks pp. 7-10, filed 15 January 2021, with respect to the allowability of independent claims 1 and 10 over the prior art of record have been fully considered and are persuasive.  The rejections of claims 1, 4-6, 8-10, 12-15 and 17, have been withdrawn.
As noted by Applicant’s representative, Kohno et al. fail to teach row buffers as claimed, and while some sort of bank arbitration circuitry is necessary for the device of Kohno et al. to function, the specific bank arbitrators currently claimed are not inherent.
Allowable Subject Matter
Claims 1, 4-6, 8-10, 12-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4-6, 8 and 9, the prior art of record fails to teach or suggest,
a first bank arbitrator coupled to each cross-connect switch of the first bank with a separate circuit trace, the first bank arbitrator controls each cross-connect switch of the first bank via one or more bank select signals; and
a second bank arbitrator coupled to each cross-connect switch of the second bank with a separate circuit trace, the second bank arbitrator controls each cross-connect switch of the second bank via one or more bank select signals.
See also the discussion of pertinent prior art below.
Regarding claims 10, 12-15 and 17, the prior art of record fails to teach or suggest,
the means for selectively connecting comprising first and second arbitrator modules coupled to each pair of cross-connect switches, the first arbitrator module being coupled to a respective cross-connect switch within the first means for storing by a circuit trace, the second arbitrator module being coupled to a respective cross-connect switch within the second means for storing by a circuit trace, each 
See also the discussion of pertinent prior art below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poremba et al. (US 2014/0181387 A1) teach generally that sense amplifiers and row buffers are typically included in DRAM memory devices and that the two circuits can be combined or made severable.  See ¶ [0028].
Wang et al. (US 9,959,205 B2) (see Fig. 1) teach shared row buffers (Nos. 40) and associated circuitry (switches Nos. 50a, 50b, 54 and 56) that can be used for switching the connection of the row buffers to the sense amplifiers of two separate banks.  Note the control circuitry No. 37 is a single circuit and not two separate bank arbitrators as claimed.
Kim (US 2008/0123423 A1) (Figs. 4A/B and Fig. 17) teach a data switcher (No. 116 or Nos. 926) that can switch the data from one bank to another.  Note however that the cross connect switches (i.e. data switchers No. 116 or Nos. 926) are further down the data path and are connected to the row buffers as opposed to the sense amplifiers, which wouldn’t allow the sense amplifiers or row buffers to be shared, just the data and I/O.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.L.R./Examiner, Art Unit 2824                                                                                                                                                                                                        
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824